                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 3/30/2020
 -------------------------------------------------------------- X
 BLUE CITI LLC,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :   16-CV-9027 (VEC)
                            -against-                           :
                                                                :       ORDER
 5BARZ INTERNATIONAL INC.,                                      :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on March 4, 2020, Receiver filed an emergency motion to expand the

receivership (Dkt. 129);

        WHEREAS on March 5, 2020 third-party EMA Financial LLC filed a motion to

intervene in this case (Dkt. 131);

        WHEREAS on March 10, 2020, Defendant filed a letter motion requesting that the Court

“sua sponte vacate all judgments and orders hereto before made,” and requesting an emergency

conference (Dkt. 133);

        IT IS HEREBY ORDERED THAT:

    1. The motion to expand the receivership is GRANTED.

    2. The parties are directed to respond to the pending motion to intervene no later than April

        17, 2020, indicating why the Court should not permit EMA Financial LLC to intervene in

        this case.

    3. The request for an emergency conference is DENIED. Defendant may file a motion to

        vacate a final judgment under Federal Rule of Civil Procedure 60(b) by April 30, 2020.

        If Defendant makes such a motion, Plaintiff’s opposition is due by May 22, 2020.
      The Clerk of Court is respectfully directed to close the open motions at docket entries

129 and 133.


SO ORDERED.
                                                   _________________________________
Date: March 30, 2020                               VALERIE CAPRONI
      New York, New York                           United States District Judge




                                               2
